DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6, the claim recites, “…1) which of the plurality of reels is allocated a function at each play of feature game ….  The limitation should read “…a feature game…” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining financial obligations using probability and establishing wagering contracts – both of which are fundamental economic practices of long standing, and therefore abstract ideas. This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Applicant’s specification makes it clear that the additional components (credit input mechanism, player interface, display, game controller with processor and memory, and audible output) are part of one or more generic computers.
[0059] In a thin client embodiment, the game server 205 implements most or all of the game played by a player using a gaming machine 202 and the gaming machine 202 essentially provides only the player interface. With this embodiment, the game server 205 provides the game controller. The gaming machine will receive player instructions, and pass the instructions to the game server which will process them and return game play outcomes to the gaming machine for display. In a thin client embodiment, the gaming machines could be computer terminals, e.g. pes running software that provides a player interface operable using standard computer input and output components.

[0062] Persons skilled in the art will appreciate that in accordance with known techniques, functionality at the server side of the network may be distributed over a plurality of different computers. For example, elements may be run as a single “engine” on one server or a separate server may be provided. For example, the game server 205 could run a random number generator engine. Alternatively, a separate random number generator server could be provided.

Applicant may argue that because the claims do not recite a payout, no wagering is contemplated.  However, the claims must be interpreted in view of the specification including the other claims. It is claimed that a player establishes a credit balance in the game machine. Claim 3 states that, “the function acquired by the selected reel is a wild function, a scatter function, a repeat win function, a multiplier function, a jackpot function
Clearly, the invention is drawn to determining financial obligations using probability (i.e., In re Smith) and forming wagering contracts. All of this may be performed on a generic computer, which we know from Alice, cannot add “significantly more” to the abstract idea.
For these reasons, rejection under 35 USC §101 is proper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 & 8-13 &15-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gilmore et al. (United States Pre-Grant Publication 2004/0033827).
Claims 1, 8, 15:  Gilmore teaches a gaming system (10).  There is a credit input (16) operable to establish a credit balance, (¶ 0013) There is a player interface operable to receive a player selection (50).  There is a display device (12) and a game controller (18) including a processor (inherent in CPU) and memory (22). The memory stores a set of symbols for a plurality of reels (30-34). 

    PNG
    media_image1.png
    415
    898
    media_image1.png
    Greyscale


 There are a plurality of reel sequences (i.e., each spin of the reels is a “reel sequence).  Each of the plurality of reel sequences defining 1) which of the plurality of reels is allocated a function (¶ 0025) at each play of feature game (¶ 0011 discloses feature games) comprising a plurality of plays (¶ 0023).  There is an order (i.e., random order, ¶ 0021) in which the plurality of reels are allocated the function. (The duck lands on a random space.)  There are instructions, which, when executed, cause the game controller to at least: initiate play of the plurality of plays in response to a trigger condition (Abstract), select a plurality of symbols from the set of symbols in response to a received player selection via the player interface (50), randomly select a first reel sequence from the plurality of reel sequences (i.e., spin the reels), control the display device to display the symbols selected and to animate a marker (Fig 6, 62b) visually move across at least one or more of the plurality of reels and stopping above a selected reel of the plurality of reels to indicate that the selected reel is selected to acquire the function based on the first reel sequence selected. (Fig 7). The CPU controls the selected reel to acquire the function 
Claims 2, 9, 16:  Gilmore teaches that the game controller may retain the function acquired by the selected reel such that during the plurality of plays the function acquired by the selected reel is retained at each following play of the plurality of plays.  If the duck lands on a reel in the 2nd of the free games, the function is retained at each following play of the plurality of plays (i.e., the 3rd and last play). 
Claims 3, 10, 17:  The function acquired by the selected reel is a wild function. (Title)
Claims 4, 11, 18: Each reel (30-34) is a virtual reel displayable on the display device. (Fig 3)
Claims 5, 12, 19: The instructions, when executed, further cause the game controller not to allocate the function to the selected reel in a normal game mode, and to control the selected reel to acquire the function in a special (i.e., bonus) game mode. (Abstract)
Claims 6, 13: The memory further comprises a set of first symbols used during the normal game mode and a set of second symbols used during the special game mode.  The duck is only used during the bonus game. This means that the bonus game contains a second set of symbols – i.e., a set with a duck.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 14 & 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gilmore as applied to claims 1, 8 & 15 in view of Yoseloff et al. (United States Patent Number 6,311,976)
Claims 7, 14 & 20:  Gilmore teaches the invention substantially as claimed but fails to teach that the marker provides an audible information to the selected reel that has acquired the function. Yoseloff, another slot machine game with a moving wild symbol, teaches that the marker (i.e., a morphing wild symbol such as a spinning coin) provides an audible information to the selected reel that has acquired the function. Col 10, 10-20) This adds realism and interest to the game.  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Gilmore in view of Yoseloff such that the marker provides an audible information to the selected reel that has acquired the function in order add realism and interest to the game.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799